UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [√]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:September 29, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [√] The number of shares of common stock, par value $0.50 per share, of the registrant outstanding as of November 7, 2012 was 7,417,800. Page(s) PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Statements of Operations for the Second Quarter and Six Months Ended September 29, 2012 and September 24, 2011 1 Statements of Comprehensive Income for the Second Quarter and Six Months Ended September 29, 2012 and September 24, 2011 2 Balance Sheets as of September 29, 2012 and March 31, 2012 3 Statements of Cash Flows for the Six Months Ended September 29, 2012 and September 24, 2011 4 Statements of Shareholders’ Equity for the Six Months Ended September 29, 2012 5 Notes to Consolidated Financial Statements 6-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 6. Exhibits 18 SIGNATURES 19 INDEX TO EXHIBITS 20 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRANSCAT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) (Unaudited) (Unaudited) Second Quarter Ended Six Months Ended September 29, September 24, September 29, September 24, Product Sales $ Service Revenue Total Revenue Cost of Products Sold Cost of Services Sold Total Cost of Products and Services Sold Gross Profit Selling, Marketing and Warehouse Expenses Administrative Expenses Total Operating Expenses Operating Income Interest and Other Expense, net 51 38 98 83 Income Before Income Taxes Provision for Income Taxes Net Income $ Basic Earnings Per Share $ Average Shares Outstanding Diluted Earnings Per Share $ Average Shares Outstanding See accompanying notes to consolidated financial statements. 1 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) (Unaudited) Second Quarter Ended Six Months Ended September 29, September 24, September 29, September 24, Net Income $ Other Comprehensive Income (Loss): Currency Translation Adjustment 6 ) 1 ) Unrecognized Prior Service Cost, net of tax 13 2 ) 5 Unrecognized Gain on Other Asset, net of tax 11 - 7 - 30 ) ) ) Comprehensive Income $ See accompanying notes to consolidated financial statements. 2 TRANSCAT, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share and Per Share Amounts) (Unaudited) September 29, March 31, ASSETS Current Assets: Cash $ $ 32 Accounts Receivable, less allowance for doubtful accounts of $85 and $99 as of September 29, 2012 and March 31, 2012, respectively Other Receivables Inventory, net Prepaid Expenses and Other Current Assets Deferred Tax Asset Total Current Assets Property and Equipment, net Goodwill Intangible Assets, net Deferred Tax Asset - Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Accrued Compensation and Other Liabilities Income Taxes Payable Total Current Liabilities Long-Term Debt Deferred Tax Liability - Other Liabilities Total Liabilities Shareholders' Equity: Common Stock, par value $0.50 per share, 30,000,000 shares authorized; 7,413,961 and 7,840,994 shares issued as of September 29, 2012 and March 31, 2012, respectively; 7,413,961 and 7,341,007 shares outstanding as of September 29, 2012 and March 31, 2012, respectively Capital in Excess of Par Value Accumulated Other Comprehensive Income Retained Earnings Less:Treasury Stock, at cost, 498,782 shares as of March 31, 2012 - ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended September 29, September 24, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Deferred Income Taxes ) ) Depreciation and Amortization Provision for Accounts Receivable and Inventory Reserves 95 91 Stock-Based Compensation Expense Changes in Assets and Liabilities: Accounts Receivable and Other Receivables ) Inventory ) Prepaid Expenses and Other Assets ) ) Accounts Payable 71 ) Accrued Compensation and Other Liabilities ) Income Taxes Payable ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Purchases of Property and Equipment ) ) Business Acquisition ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Revolving Line of Credit, net Payments on Other Debt Obligations - ) Payments of Contingent Consideration ) ) Issuance of Common Stock Excess Tax Benefits Related to Stock-Based Compensation - 37 Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash (4
